Title: From Thomas Jefferson to William Duane, 14 October 1807
From: Jefferson, Thomas
To: Duane, William


                        
                            Washington Oct. 14. 07.
                        
                        Th: Jefferson salutes mr Duane and asks the favor of him to procure & forward to him the following books,
                            which he thinks he mentioned to him in conversation when he had the pleasure of seeing him last, & mr Duane thought he
                            could procure the editions desired
                        
                     
                        Malthus, if an 8vo. edition can be had.
                     
                     
                        Conversations in Chemistry
                        }
                        decent English editions in 8vo. or 12mo. 
                     
                     
                        Cumberland’s Memoirs
                        the American
                            editions of these books are too indifferent to be read.
                     
                     
                        McMahon’s book of gardening
                     
                     
                        Barton’s elements of botany, unbound, because I wish to have the two vols bound in one.
                     
                  
               